Judgment, Supreme Court, Bronx County (Dominic R. Massaro, J.), rendered December 17, 2001, convicting defendant, after a nonjury trial, of criminal possession of a controlled substance in the third degree and criminally using drug paraphernalia in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, concurrent with a one-year term imposed for violation of probation, unanimously affirmed.
The verdict was supported by sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility. The evidence warranted the conclusion that defendant exercised dominion and control over the contraband found in his apartment (see People v Torres, 68 NY2d 677 [1986]), and it excluded beyond a reasonable doubt defendant’s implausible alternate hypotheses.
We have considered defendant’s remaining contentions and find them to be unavailing. Concur—Nardelli, J.P., Ellerin, Williams, Lerner and Catterson, JJ.